 

  
   
   

‘USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
‘DOC #: a
DATE FILED: 12/27/2019

\DORSED

 

MEMO Et

 

 

 

Tilton Beldner LLP www .tiltonbeldner.com -

626 RXR Plaza

Uniondale, NY 11556
Direct Tel.: (516) 262-3602
Fax: (516) 324-3170
jbeldner@tiltonbeldner.com

December 27, 2019
Via ECF

Hon. Judge Andrew L. Carter
USS. District Court

Southern District of New York
40 Foley Square

New York, NY 10007

Re: Jacqueline Gray v. Mid-Bronx CCRP Early Childhood Center, Inc. et al
Index No. 18-CV-7934 (ALC) (OTW)

Dear Hon. Judge Carter:

This office is co-counsel in our representation of Defendants in the above referenced
matter, and I write to respectfully request an extension of the deadline to submit a settlement
agreement and motion for court approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir, 2015). The current deadline is December 27, 2019.

As I mentioned in my letter to Your Honor on December 13, although the parties reached
an agreement in principle to resolve this case, we needed additional time to address an
unanticipated challenge that arose. Unfortunately, given the holidays, we have been unable to
finalize our agreement, despite our best effort and diligence. We respectfully request another
extension — until January 10, 2019. This is the third request for an extension. I have conferred with
counsel for Plaintiffs, and he consents to this request. Should the court grant the parties’ request,
no other future deadlines would be affected. Finally, we do not anticipate that any further
extensions will be necessary.

Thank you for your time and consideration regarding this matter.
Very truly yours,

1S/
Joshua Beldner

 

 
  
 

mi) OPO ES Fe

  

(9

HON. ANDREW L. CARTER, Ji.
UNITED STATES DISTRICT JUDGE

CC: VIAECEF
Counsel for all parties

 

Daied: Decumver 27,2014

 
